Case 2:19-cv-13092-BAF-DRG ECF No.1 filed 10/22/19 PagelD.1 Page 1 of 19

Prose ReRew 12/16) Complaint ter Vielation of Faar |abor Standards

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan
Southern ""'

Case 2 19-cv- 13092

Judge: Berg. Terrence G

MJ: Hluchaniuk, Michael J

Filed 10 22-2019 At 11°36 AM

CMP JENNIFER SCHLR V ENCORE REHABILITATION SERVICE LLC ‘LG}

Jennifer Schluter

Phaintifitss
ffhrie the fill name of each plaintiff who is filing this complaint
ifthe names of all the plaintiffs cannot fil in the space above,
please weite "see attached” in the space and attach an additional
pase with the fl fist of names)

=-S-

Jury Trial: (cheek oner [] Yes No

Encore Rehabilitation Services. LLC

Defendantess
(brite the fill name of each defendant who is being sued. If the
names of all Hie defendants cannot fit in the space above, plese
write “see athiched” fi the spuce and aitach ai additional pase
wate tie fedé fist of mammies.)

COMPLAINT FOR VIOLATION OF FAIR LABOR STANDARDS

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name Jennifer Schluter
Street Address 42102 Fountain Park Drive South, #212
City and County Novi, Oakland
State and Zip Code MI 48375
Telephone Number 734-664-1805
E-mail Address hicks 1999/@vaheo.com

Page | at 6
fn

Te GASPZ:19-GVHB002BAFPRGE ECENQ, 1 dled oaalige PagelBs, , Rage 2 of19 4
/

Pro Se & (Rev. 12/16) Complaint for Violation of Fair Labor Standards

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation, For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Defendant No. |
Name
Job or Title fif known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address ¢f known)

Defendant No, 2
Name
Job or Title fif knows)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title af known)
Street Address
City and County
State and Zip Code
‘Felephone Number

E-mail Address (if known,

Defendant No. 4

Name
Job or Title ¢fknewn)
Street Address
City and County

Encore Rehabilitation Services, LLC
Organization

33533 W. 12 Mile Road, Suite 290
Farmington Hills, Oakland

MI 48331

248-865-1177

Drita (LNU)

Regional Manager

33533 W, [2 Mile Road, Suite 290
Farmington Hills, Oakland

MI 48331

248-865-1177

Morgan Decker

Manager

33533 W 12 Mile Road, Suite 290
Farmington Hills, Oakland

MI 48331

248-865-1177

Page 2 of 6

 
1m nF ASE 2:19 0Y49002-BAFEDRG _ ECR ND..4, filed 10/22/19, Page|D.3 Page 3 of 19

Pra Se 8 (Rev. 12/16) Complaint for Violavon of Fair Labor Standards

 

 

| State and Zip Code
Telephone Number

I--mail Address ¢if gnosen:

Cc. Place of Employment

The address at which [ am employed or was employed by the defendant(s) is

Name Encore Rehabilitation Services, LLC
Street Address 33533 West 12 Mile Road, Suite 290
City and County Farmington Hills, Oakland
State and Zip Code MI 48331
Telephone Number 248 865-1177

Il. Basis for Jurisdiction

This action is brought pursuant to fefeck aff that appivs:

[x] Fair Labor Standards Act, as codified, 29 U.S.C. §§ 201 ta 209,
| Relevant state law
LI} Relevant city or county law

III. Statement of Claim

State as briefly as possible the facts of your case. You may wish to include further details such as the names of
other persons involved in the events giving rise to your claims. Do not cite any cases. If more than one claim is
asserted, number each claim and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

A. Nature of employer's business:

Healthcare. Disparate treatment. unequal pay

B. Dates of employment:
10/08/2012 - 05/03/2019

c. Emplovee’s job title and a description of the kind of work done:

| Page 3 of 6

ee
 

“TRase 2728-cv- 18092 BAFBRG VECENO: do filed 16)2gh19.-:Pagel.d, Page A of 19 | old

Pro Se (Rev. 12/L6) Complaint for Violation of Fair Labor Standards

Physical Therapy Assistant - see job description attached

Rate, method, and frequency of wage payment:

$25/hour. bi-weekly. direct deposit

Number of hours actually worked each week in which a violation is claimed:

40

Description of the alleged violation(s) rcheck alf that applvt:

L] Failure to pay the minimum wage fexpfain
{| Failure to pay required overtime explain)
P<] Other violation(s) cexplein:

See attached, race and sex discrimination

Date(s) of the alleged violation(s):
10/08/20 1 2-05/03/2019

Page 4 of 6
ase 2:1 cv 1302 PAE, REC EGF Pe i lted t0Ngs tp Haggis rhage e of 19

Mein es EC

Pro Se 8 (Rev, 12/16} Complaint for Violation of Fair Labor Standards

 

IV.

H. Additional facts:
See attached, EEOC Appeal Letter

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

uns)
BE - $300,000 + P&C
$500/month - health benefits (health, dental, life. std. vision
(2) years tront pay
Complete expungement of personnel file
Positive references if contacted for employment

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose. such as to harass, cause
unnecessary delay. or needlessly increase the cost of litigation: (2) is supported by existing law or by a
nonfrivolous argument tor extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery: and (4) the complaint otherwise complies with the
requirements of Rule If.

For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served, | understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: 10/22/2019
Signature of Plaintiff fcfo Ahhh Af
Printed Name of Plaintiff YN wiper Soh\ittre

Page S ol 6

 
J enGasde19-c% 13997 BAE,DRG, EGF Ne.d-diledap/p2(ip: |, Ragelp.6 SRRIRCLIIP LE

Pro Se 8 (Rev. 12/16) Complaint tor Violation of Fair Labor Standards

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
F-mai] Address

Page ct 6

 
 

Q) Your Copy
QO) Encore Copy - Sign & Return

Physical Therapist Assistant
Position Description

 

POSITION SUMMARY

Provides physical therapy services to residents by assisting in the assessment, treatment,
program planning and implementation, related documentation and communication. Functions
under supervision of the physical therapist.

ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned.

1.

Provides physical therapy services to residents under the direct supervision of a physical
therapist.

Assists physical therapist in the evaluation process in the areas of self-care,
homemaking, functional mobility and coordination. Assists in the evaluation of other
areas as directed.

Identifies indications for and assists in evaluations at appropriate intervals under the
direction of the physical therapist.

Assists the physical therapist in identifying a problem list, short-term goals, long-term
goals and treatment plan.

Conducts both individual and group treatment as assigned by the physical therapist and
outlined in the treatment that includes, but is not limited to, areas of muscle strength,
coordination, mobility, sensory awareness, sitting and standing, transfer training,
balance activities, gait training, range of motion activities and modalities.

Assists in the selection of physical therapy techniques/media and in the sequence of
activities, adapts techniques/media as indicated by resident performance and following
consultation with the physical therapist. No major modification to the treatment plan is
made without prior consultation with the physical therapist.

Monitors resident's response to intervention and consults with physical therapist if
modification is indicated.

Assists in establishing and modifying individual resident schedules in conjunction with
the physical therapist and other team members.

Adheres to department and resident schedule and modifies as appropriate for treatment
regimen.

Physical Therapist Assistant
Page t

“Bao, 3-48.cv-13092-KAF-DREECE NG. Cited 0/22K16 * Bageld.P “Page Hofases, LC
CASE 2:194cp-120925BAF-PRECECK No. ETRE M21 PAGRDIA THINS SEO cos, ¢ ¢ g

10. Maintains acceptable resident care ratios as determined by the physical therapist.

41. Provides/recommends/fabricates adaptive devices or other equipment; trains resident,
family and appropriate staff in the use or application of the above.

12. Participates in resident, family and staff education.

13. Confers formally and informally with other team members in coordinating the total
rehabilitation program of the resident.

14. Adheres to Physical Therapy Department procedures regarding documentation of
physical therapy services.

15. Provides treatment in accordance with established standards of practice, department
procedures and productivity standards.

16. Records billable treatment times according to Physical Therapy Department procedures
and submits weekly/monthly statistics to regional office.

17. Maintains safe and clean work area and adheres to facility/company safety standards.

18. Complies with all infection control, Universal Precautions and OSHA standards for the
healthcare professional.

19. Consistently demonstrates sound judgment in the evaluation, planning, implementation
and follow-up or resident therapy programs.

20. Maintains positive relationships and rapport with coworkers, residents, family members
and facility personnel.

21. Reports to work on time and adheres to schedule maintaining acceptable patient ratios
and work efficiency during assigned shift.

22. Assumes responsibility for ongoing continuing education and professional development.
23. Assists with and participates in quality assurance program as required.

24. Adheres to established confidentiality standards.

25. Projects a positive and professional image at all times.

26. Performs other duties as assigned.

RECOMMENDED MINIMUM POSITION QUALIFICATIONS

1. Associate Degree in Physical Therapy from an accredited program.

2. Current state licensure or license-eligible in states where applicable.

3. Regular attendance.

Physical Therapist Assistant
Page 2

 

 

 
 

~ ‘ £980 B:49-Cv-39092-BAP DRG VECHINO.Mle Hited 102 2(101., PAGEIDII™Page Boni. 5, Lc

PHYSICAL REQUIREMENTS and WORK ENVIRONMENT

Physical requirements for this position are classified as medium under the Department of Labor
classification. The employee must be capable of exerting 20-50 pounds of force occasionally
(less than 1/3 of the time), and/or 10-20 pounds of force frequently (1/2 of the time), and/or up to
10 pounds of force constantly (2/3 of the time) to move objects, equipment and/or residents.
While performing the duties of this job, the employee is regularly required to stand, walk, sit,
stoop, kneei, bend or crouch; use hands to manipulate tools, equipment or controls; reach with
hands and arms, balance, lift and perform medium to maximum transfer assists with residents.
The employee is required to have visual and hearing acuity sufficient enough to assess resident
Safety and ability. This position is classified as a Category 1 for the purpose of exposure
determination under the OSHA Regulations regarding the Standard on Occupational Exposure
to Blood borne Pathogens (29CFR 1910.1030). Category 1 is defined as all procedures or job-
related tasks that involve an inherent risk for mucous membrane or skin contact with blood,
body fluids or tissues, or a potential for spills and/or splashes of blood or body fluids. The use
of protective equipment and measures is required for every employee engaged in Category 1
tasks.

 

These essential functions described here are representative of those an employee
encounters while performing the basic functions of a physical therapist assistant.
Reasonable accommodations may be made to enable qualified individuals with disabilities
to perform these essential functions.

 

 

 

 

 

Supervisor Signature Date Employee Signature Date

Physical Therapist Assistant
Page 3

 
 

“Gara? D@ccv-18099.BAMIORG (ECHIBO d, filed 1eAlgu, PadelRaQ Paget abla L du

I am an African-American female who was
employed as a Physical Therapist Assistant
for the past 6+ years with Encore!
Rehabilitation Services assigned to their
Wellbridge subsidiaries. Throughout my
entire employment experience, I was an
excellent employee, who was disparately
treated in that white employees, with less
experience, education and seniority were
paid more than me; given more difficult
patients that often required two/three person
assistance, required to work alone with no
additional required assistance) and harassed,
compared to White, Physical Therapist
Assistants (1 was physically and verbally
assaulted by nurses and CNA's, and despite
complaining, the harassment continued).
Despite numerous requests for assistance,
the same was often denied, which resulted in
several work related injuries causing time
away from work. Also Encore (Wellbridge)
required me to use PTO during worker's
comp, and to pay my own _ insurance
“J Gasa2-f2-ev-1269/ BAAS BEF NED Giad-ao/22fe-trageib tat mage4y gf 19 5 bia
premiums, while off under the threat of
losing my insurance. The most recent
incident occurred on May 3, 2019 when I
reported to work as usual; half-way through
my shift, Regional Manager, Drita (Inu),
asked me to meet with her and Morgan
Decker, (Manager) and advised me that
effective immediately my employment was
being changed from full-time to PRN ("pro
re nata" which loosely translates to "as

needed."). Based on the foregoing, I believe
that I have been unlawfully discriminated
against, harassed and disparately treated
because of my race (African-American) and
gender (female).

 

 
Ease, 2719-cv-13Q04-BORRGY ECE Noch riled Aa/a2/ag. 1 PageiDrn2 Page 42 Of 9 Lod

August 5, 2019

Michelle Eisele. District Director

U.S. Equal Employment Opportunity Commission
indianapolis District Office

101 West Ohio Street, Suite 1900

Indianapolis, 1N 46204

RE:

Jennifer Schluter y. Encore Rehabilitation Services
EEOC Charge Number 471-2019-03 134

Dear Ms. Eisele.

This letter shall serve as a request to re-open my case investigation. and my vehement opposition to the closure of
same. based on the following:

rif

r

This case was never fully investigated as stated to me by Willie Slater

If my former employer. Encore. was ever contacted or even responded. the results were never shared with
me for rebuttal

Information communicated to me by Willie Slater contradicts investigalive procedures listed online. That
information stated once Encore responds online, | can request a copy of said response from EEOC. and
then I could respond back THIS NEVER HAPPENED

Eftorts to contact Willie Slater directly throughout the course of this alleged investigation were not
successful via phone, in that all numbers cither listed or provided by Willie Slater resulted in : “the
subscriber you have dialed, is not in service. If you feel you've received this message in error. please hang
up and try your call again: Message #1100256" — the same is true for Mare Fishback.

No response to any emails seat to Willie Slater were ever responded to. and J emailed him on July 9. July
16. and July 22

Requested information either verbally or in writing were ignored, and | have yet to receive the requested
documentation (see email dated July 30, 2019 to Mare Fishback)

July 9. 2019. Willie Slater lett a voicemail stating my case was closed, no explanation given.

July 10. 2019, [ spoke directly with Willie Slater and he reiterated that my case was closed: that while [ met
some Title 7 requirements. | did not meet all: and that a Right-to-suit letter would be forthcoming within 30
days trom this conversation (approximately August 10. 2019).

Although requested in writing to Willie Slater and Mark Fishback to explain which requirements [| met
under Title 7 and which ones | did not, no response to this request has been received to date,

Although the Right-to-suit letter is dated July 16, 2019, it was not postmarked until July 17, and I received
the Right-to-suit letter July 20. 2019 (see attached)

Enclosed. please find documentation to substantiate my request to re-open my case investigation and to
support my vehement opposition to its closure.

The favor of your immediate reply in writing, but no later than August 16, 2019, is greatly appreciated,

Sincerely. . ;
feribe bc file
a

Jennifer Schluter

42102 Fountain Park Drive, #212
Novi. M1 48375

734-664-1805

Enclosures

cc: Representative Debbie Dingell
United States Commission on Civil Rights

 
 

TT caCope Fap-ow 33092 BORIS ECF Ho, J. fled 1ReL19, LPRORENAA, Page tagf19 | |

 

 

 

 

 

 

 

 

bree bonny Cr faye
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the orivary Atof 1974. See enclosed Privacy Act [| TEPA
Statement and other mfurmation before completing this form.
EEOC 471-2019-03134
Michigan Department Of Civil Rights and EEOC
State or foul Agemy. ifn
Name (ineficute Ade. Abs, Ades, / Home Phone Year of Birth
Mrs. Jennifer Schluter (734) 664-1805
Street Address City, State and ZIP Code

42102 Fountain Park Drive,, #212, NOVI, MI 48375

 

Named is the Employer, Labor Orgaimzation, Empleyinent Agency, Apprenticeship Committee, or State or Local Gavernment Agency That | Believe Discriminated
Against Me or Others, (/fiore thar two, fist under PARTICULARS below.)

 

 

 

 

Nannie Nu. tinployees, Members Phone No.
ENCORE REHABILITATION SERVICES, LLC 501+ (248) 865-1177
Street Address Cily, Stale and ZIP Code

33533 W 12 Mile Rd, Ste 290, Farmington Hills, MI 48331

 

 

 

 

 

Nani No. Linployees. Members Phone Ne.

Street Address City. State and ZH Code

DISCRIMINATION BASLIDON fC Aeck appropriate box(esd! DATE(S} DISCRIMINATION TOOK PLACL
tarliest Lalest

KACE [] COLOR [| SLX [| RELIGION [| NALIONAL ORIGIN 08-01-2018 05-30-2019

[7] RLLALIA LION [| ALL [| DISABILITY {| GENETIC INLORMATION
[_] OTLR (pei? CONTINUING ACTION

THE PARTICULARS ARL (?fadttitional pauper is needed, altacA extra sheet (sli:
I began my employment with the above-named employer on October 8, 2012, and my most recent position is Physical Therapist
Assistant.

 

 

Throughout my employment I have been harassed by Managers at Respondent. Examples of the harassment are my schedule
constantly being changed, patients taken away from me, refusing to work with me, amongst other instances. They did not treat
race, White PT Assistants in the same manner. | also believe I was being paid lower wages than the white PT Assistants. In August
of 2018, I was disciplined for a patient complaint and White PT Assistants who have had complaints were not disciplined.
Additionally, in May 2019, I was removed from the location I was working at and demoted.

I believe I was harassed, disciplined, demoted and paid less based on my race, Black, in violation of Title VII of the Civil Rights Act
of 1964, as amended.

 

 

I want this charge filed with both the EEOC and the State or local Agency, if any. | will NOTARY - Wher necessars for state and oval Agency Acquiremeits
advise the agencies if | change my address or phone number and | will cooperate fully with
them in the processing of my charge in accordance with their procedures.

 

I swear or affirm that | have read the above charge and that it is true to the
ideclare under petalty of perjury that the above is true and correct. best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

 

SUBSURIKED AND SWORN 1O BEFORE ME HIS DATEL
(aionith, ua. vear)

Digitally signed by Jennifer Schluter on 05-30-2019 10:15 AM EDT

 

 

 

 
J ase2ie-cv-T0d2-BOPLORG \ECFiBlas t, filad 12a/Jo, (Pageltredd Page £40119, , Lid
/

cP Enclosure with FFOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request personal data
and its uses are:

1.  ForMNumser/TITLe/Dare. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C, 2000e-5(b), 29 U.S.C. 211, 29 U.S.C, 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3. PRINCIPAL Purposes. The purposes of a charge, taken on this form or otherwise reduced to writing
(whether later recorded on this form or not) are, as applicable under the EEOC anti-discrimination
statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes, to invoke the EEOC's
jurisdiction and, where dual-filing or referral arrangements exist, to begin state or local proceedings.

4, Routine Uses. This form is used to provide facts that may establish the existence of matters covered
by the EEOC statutes (and as applicable, other federal, state or local laws). Information given will be used
by staff to guide its mediation and investigation efforts and, as applicable, to determine, conciliate and
litigate claims of unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions, A copy of this charge
‘will ordinarily be sent to the respondent organization against which the charge is made.

5. WHETHER DISCLOSURE 1S MANDATORY; EFFECT OF NOT GIVING INFORMATION, Charges must be reduced to
writing and should identify the charging and responding parties and the actions or policies complained
of. Without a written charge, EEOC will ordinarily not act on the complaint. Charges under Title VH, the
ADA or GINA must be sworn to or affirmed (either by using this form or by presenting a notarized
statement or unsworn declaration under penalty of perjury); charges under the ADEA should ordinarily
be signed. Charges may be clarified or amplified later by amendment. It is not mandatory that this form
be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges with
EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by
a FEPA under worksharing agreements. You will be told which agency will handle your charge, When the
FEPA is the first to handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must ask us in writing to do
so within 15 days of your receipt of its findings. Otherwise, we will ordinarily adopt the FEPA's finding
and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is taken against
vou or others who oppose discrimination or cooperate in any investigation or lawsuit concerning this
charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f) of GINA, it is unlawful for an emp/oyerto discriminate against present or former employees or job
applicants, for an emp/oyment agency to discriminate against anyone, or for a unionto discriminate
against its members or membership applicants, because they have opposed any practice made unlawful
by the statutes, or because they have made a charge, testified, assisted, or participated in any manner in
an investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights under the

Act,

 
“EA Case 219-cv 5409 BRED RE ERE NG T Ob e Ee RGIS Paneeeot 18 oc

DISMISSAL AND NOTICE OF RIGHTS

 

 

To Jennifer Schluter Fro-— Indianapolis District Office
42102 Fountain Park Drive, #212 104 West Ohio St
Novi, Ml 48375 Suite 1900

Indianapolis, IN 46204

 

[| On behalf of person(s) aggneved whose identity is
CONFIDENTIAL (29 CFR $1601 ia)!
FEOC Charge No. EEOC Representative Teleprone No
Marc A. Fishback,
471-2019-03134 Enforcement Supervisor (317) 226-7017

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC. in other words, you waited too long after the date(s} of the alleged
discrimination to file your charge

eK UUUU

The EEOC issues the following determination. Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

LL

Other (briefly state}

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form }

Title Vil, the Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federa} law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your right to sue based on this charge will be
last. (The time ‘mit for filing suit based on a claim under state law may be different )

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible. a a

ay
“oy
” 4

On behalf of the Commission
wo JUL 1 6 2019

Enclosures(s} Michelle Eisele, (Date Maited)
District Director

 

 

Steve Wilkinson

VP of Human Resources

ENCORE REHABILITION SERVICES, LLC.
33533 W 12 Mile Rd, Ste 290

Farmington Hills, MI 48331
~} . Case #19-cv-130 29-908 De DRG ECF Np filed Lo/2gés 7 RagelDit6 th Page 16,0f 19
vy ei, 2 .

iF Cee,
Cet roe. 1 Ce Lig

ILES DISTRICT OFFICE
nent Opportunity Commission
Ohio Street - Sule 1900
His. Indiana 46204-4203

YCIAL BUSINESS
“te af all wl ~
SJ

~ | AGN a

~S _ a?
ye Lys
Bhi SAS —~

 

\ eR ay ES, x
‘ Qe eo PR
Sy oA . an re NS)

 

 
 

mew rr rey ae we ELL Pe

CT eneaset9-cv- 14052 BAEORG EGENS T fled abRa/19, “PagSID-U. Page 17,0f19

ENCORE REHMABILITATICN SERVICES LLC Period Beginning: 04/21/2019
33533 Woi2 MILE RD, SUITE 290 Period Ending: 05/04/2019
FARMINGTON = FILLS. ME48331-5635 Pay Date: 05/10/2019

COMPANY = PHA:S66 534-Y444

Taxable Marital Status: 9 Married JENNIFER N SCHLUTER
Exemotions/Afluwances: 42102 FOUNTAIN PARK DR E
a ; APT 212

NOVI Mt 48375-2539

 

 

Earnings rate hours this period year to date Other Benefits and
Regular 25.0000 77.65 1,941.25 12,907.25 Information this period total to date
Overtime 12.38 G.T.L. 0.08 0.64

   

  

Pto 4,000.0

Gross Pay. $4,944.25 13,943.

 

Pio Balance

  

Deductions Statutory

 

 

 

 

 

Federal Income Tax -120 .28 787.54
Social Security Tax -1174 .62 793.06
Medicare Tax -26 .10 185.47
MI State Income Tax -74 04 525.85
Other

Dental -6 .93* 55.44
Medical -132 89* 1.058. 23
Short Term Dbl -14 .22 89.76
Vision -1.17* 9.36
401K -58 .24* 417.43
Net Pay > $7,398.76

Dir Dep Check -1 ,398.76

Net Check - $0.60

 

* Excluded from federal taxable wages

Your federal taxable wages this period are

   

 

$1,742.02

ENCORE REHABILITATION SERVICES LLC. Advice number: 00000190975

33533 W 12 MILE RD, SUITE 290 = 05/10/2019

FARMINGTON HILLS , Ml, 48331-5635

COMPANY PH#:866-538-9444

Deposited to the account of = account number transit ABA amount
JENNIFER WN SCHLUTER XAKXXXXX BBO 7 XXX XXXX $1.398. 76

  

NON-NEGOTIABLE

 

 
  
   

PAD TY

ided by local rules of court
Tpose oF initiating the wivil docket sheet

CIVIL COVER SHEET

 
  
  

se 2:19-cv-13092-BAF-DRG ECF No.1 filed 10/22/19 PagelD.18 Page 18 of 19

. . .
44 cist) cover sheet and the mtormation contained herem neither replace nor supplement the filing and service of pleadings or other papers as required by law. except as

This form. approved bs the Judmoal Conference of the United States in September 1974. 1s required for the use of the Clerk of Court tor the

OSEE UNSERE CTIONS ON NEAT Batts Ci THIS POuA ts

 

I. (a) PLAENTIFFS

Jennifer Schluter

(b) Counts of Residence of Fust (usted Plaintiff
AP AMCEEE ES COS PYAIN ETE BR CANES

Oakland

DEFENDANTS

 

 

  
  

County of Residence ol Virst Listed Defendant

Encere Rehabilitation Services, LLC

Oakland

UN EON PLAENEPE HE CASES ONE Ys

SOP INLAND CONDEMNATION CASES. USE THE LOCATION OF
(¢) Attorness thine Nene ldedress cand fetephtote Numbers é
Case: 2 19-cv- 13092
Judge: Berg. Terrence G
MJ: Hluchaniuk, Michael J
Filed’ 10-22-2019 At 11°36 AM
a TPT, CMP JENNIFER SCHLR V ENCORE REHABILITATION SERVICE LLO (LG
OF JURISDICTION (tice an “3° 1 One Hox Cis IH. CITIZ rs)
thar?
Y Govenmeni (3 bederal Question aoe --
Planntt (OOS Government Sata Pura Citven of This State Ol 01 J Incorporated or Principal Place Oo 4 O4
of Business In This State
D2? CS Gosermnent O4 Diversity Citizen of Another State O2 C2 Incomorated ene Pruncipal Place Os O8
Defendant Hadiute Ciizendip of Corts at tren tf of Business In Another State
Citizen or Subject of a O03 (OF 2 Foreign Nation Oe 6

IV. NATURE OF SUIT price uni"

 

Vn Que Box Cnty)

boteigs Country

Click here for: Nature of Suit Code Deseriptions.

 

| CONTRACT

TORTS

FORFEITURE/PENALTY

BANKRUPTCY’

OTHER STATUTES ]

 

 

(7 110 insurance

0 120 Marine

(J 130 Miller Act

Giso Negotiable Instrument

G7 1SU Recoven of Os erpas ment
& bnfercement of Judgment

(151 Medicare Act

OF 152 Recovery of Detauited
Student Loans
(Excludes Veterans)

(1153 Recover, of Os erpavment
at Veteran s Benelits

D0 160 Stockholders’ Sutts

190 Other Contract

E195 Contract Preduet Lrabilin,

OF 196 Franchise

PERSONAL INJURY

Date Airplane

(313 Auplane Product
Liabilin,

(320 Assault. Libel &
Slander

[2 330 Federal Employers’
Liabthty

D0 340 Marine

D0 45 Marine Product
Liability

OF 3st Sloter Vehicle

TD 4558 Motor Vehicle
Produyt Liahilits

(2 360 Other Personal
fiyurs

(FO 362 Personal yun -
Medical Malpracuce

PERSONAL INJURY

(1 368 Personal Injury -
Product [sabilits

(1 367 Health Care
Phannaceatical
Personal Injury,
Product Ltabiluy

(0 368 Asbestos Personal
Injury Product
Liability

PERSONAL PROPERTY

[J 370 Other Fraud
1371 Truth in Lending
ie
(Fo 380 Other Personal
Propem Damape
LD 388 Property Damage
Product |tability

(2625 Drug Related Seizure
of Property 21 USC 881
Cee Other

 

 

 

 
 
 

 

| REAL PROPERTY

CIVIL RIGHTS

PRISONER PETITIONS

 

(4210 Land Condemnation

C0 220 Foreclosure

(7) 230 Rent Lease & Ejectinent
(240 Tors to Land

(245 fen Produet Liability
0 290 All Other Real Property

Z_)

(40 Other Civil Rights

DO 441 Vonng

(442 baployinent

443 thous ingy
\ccurunedations

(CO 44S Amer w IMsabilities -
tanplos ment

[J 446 Aincr « Disabilities -
Other

1 448 Educanen

 

Habeas Carpus:
CF 463 Aken Detainee
(S16 Motions to Vacate
Sentence
(7 430 General
00 833 Death Penalts
Other:
(CD 840 Mandamus & Other
D7 $30 Chal Rights
(7 885 Pason Condition
DD 560 wi Detainee -
Conditions of
Confinement

 

J 10prair Labor Standards

Nel

AU abor Mlanagement
Relations

Ot Railsay Labor Act

C781 bannly and Medical

Leave Act
OO?) Other Labor Litigation

   

 

10741 Faoployee Retirement
Income Security Act

 

IMMIGRATION

 

 

(1462 Naturalization Application
(2468 Other Innmigration
Actions

 

(422 Appeal 28 USC [58 oO
(423 Withdrawal Oo
28 USC 1S?
oO
PROPERTY RIGHTS oO
(1820 Copyrights oO
(1 830) Patem im
(1835 Patent - Abbreviated |
New Drug Application O
(849 Trademark
(OO
Cael HLA (395fH) oO
(3262 Black tung (923)
D803 IWC DIWW 1495120) 1
(2864 5S1D Tide XVI oO
[2865 RSI 405(21)
O
PO ——C—C—Ci‘CCSCSCSCidSF
FEDERAL TAX SHITS oO
(1870 Taxes (US, Plaintiff oO
or Defendant}
D187) IRS Third Party oO
26 USC 7609 Oo

oO

 

375 False Claims Act

376 Qui Lan (31 USC
372 ay)

400 State Reapportionment

#10 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Rackeleer Influenced and
Corrupt Organizations

480 Consumer Credit

485 elephoue Consumer
Protecnon Act

490 Cable-Sat [V

850 Secunties: Commodities
bachange

$90 Other Statutory Acuons

891 Agnculturat Acts

$93 Lovirommental Matters

895 Freedom of Information
Act

896 Arbitration

$99 Adininistrative Procedure
Act'Review or Appeal of
Ageticy Devision

GSO Constitutiunality of
Stale Sratutes

 

V7 ORIG
cx! Orig

Prog€eding

  
  

ii Phace an OA a One Box Onty)
I F]2 Removed trom
Stale Cou

n3

Reinanded from
Appellate Court

P14 Reinstated or
© Reopened

Another
(specify

[] > Fransferred trom

District
Transfer

ry6 Multidistriet
Litigation -

18 Multichstrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

US: Code 134

winder which you are filing (ie ae cite jurisdictional statutes unless diversity:

2 - Suit Code #710

 

 

Lineq. lal P

Bret description of cause

ay
J

a

 

VII. REQUESTED IN
COMPLAINT:

CHECK TE THIS
UNDER RULE 2

VHL RELATED CASE(S)

IF ANY

CNoe es teueticn2as

IS A CLASS ACTION
3.F RCyP

DEMAND $

wom NVC d mond

JURY DEMAND:

CHECK YES only if demanded inf gefenplaint:
Ores/ DiNo

DOCKET NUMBER IF -|

 
  
 

 

DATE

jo}zrfs4
FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPL YING IFP

JEDGL

MAG JUDGE

 
 

oso by HOES BAF-ORE EEE NEA Hike 1OBAES pagdiinrs ipdge1@of 19

SUANT TO LOCAL RULE 83.11

    
 
  

Is this a case that has been previously dismissed?

 

If yes, give the following information:

 

 

 

Court:
Case No.:
Judge:
2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [] Yes

court, including state court? (Companion cases are matters in which rt
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)
\f yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :

 

 

 

 
